Citation Nr: 0833935	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  07-22 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 22, 1980, to 
September 10, 1980.

This matter is on appeal from the Muskogee, Oklahoma, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  At entrance to active duty service, the veteran's lower 
extremity evaluation was normal.

2.  By clear and unmistakable evidence, the veteran was shown 
to have a right knee disorder prior to active duty service.

3.  His pre-existing right knee disorder was not aggravated 
while in-service.

4.  The veteran's current right knee disorder is not related 
to service.


CONCLUSION OF LAW

A chronic right knee disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With respect to the issues of pre-existing 
disorder/aggravation, the Board notes that a veteran is 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrated that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304(b).

To rebut the presumption of sound condition under 38 U.S.C.A. 
§ 1111, VA must show by clear and unmistakable evidence both 
that a disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  
VAOPGCPREC 3-2003 (July 16, 2003); see also Cotant v. 
Principi, 17 Vet. App. 116, 123-30 (2003) (detailing 
legislative history relating to presumption of soundness and 
the possibility that the omission of the relevant language 
from 38 C.F.R. § 3.304(b) was unintentional and that 38 
C.F.R. § 3.304(b) should be construed as consistent with the 
VA's pre-February 1961 regulations).  

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111 insofar as § 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  It was concluded that 38 C.F.R. § 
3.304(b) was invalid and should not be followed.  

Regarding the provisions of 38 C.F.R. § 3.306(b), providing 
that aggravation may not be conceded unless the pre-existing 
condition increased in severity during service, it was 
determined that this properly implements 38 U.S.C.A. § 1153, 
which provides that a pre-existing injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progression of the condition.  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2007).  VA bears the burden to rebut the 
presumption of aggravation in service.  Laposky v. Brown, 4 
Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991).  

Additionally, temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Jensen 
v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  Thus, "a lasting worsening of 
the condition" - that is, a worsening that existed not only 
at the time of separation but one that still exists currently 
is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); 
Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  

In considering the claim for service connection, the Board 
will consider whether the veteran's right knee disorder 
existed prior to service.  A review of the service treatment 
records revealed normal clinical findings of his lower 
extremities.  He denied any prior injuries on his Report of 
Medical History.  Because the entrance examination did not 
show a right knee disorder, he was presumed to be sound at 
time of entrance into active duty.  

Nonetheless, the claims file contains clear and unmistakable 
evidence to rebut such presumption.  First, within days of 
entrance into active duty, the veteran reported right knee 
pain.  He acknowledged that he had injured his right knee 
several years before playing soccer and characterized the 
injury as torn cartilage.  

While a history provided by the veteran of the pre-service 
existence of conditions does not, in itself, constitute a 
notation of a pre-existing condition, 38 C.F.R. 
§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Crowe v. Brown, 7 Vet. App. 238, 246 (1995), the presumption 
of soundness upon entry into service may be rebutted with 
"contemporaneous clinical evidence or recorded history" in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998). 

In this case, X-ray evidence noted five days after his 
entrance into active duty reportedly showed an "old avulsion 
fracture lateral fossa and inferior pole of the patella."  
As there was no pertinent antecedent injury in those initial 
five days of service, this is clear and unmistakable proof 
that a right knee disorder existed prior to service.  
38 C.F.R. § 3.303(c).  

Next, the Board concludes that the veteran's right knee 
disorder was not aggravated by active duty service.  In this 
case, he underwent a Medical Board proceeding less than two 
weeks after he entered onto active duty.  After a review of 
his medical history and a physical examination, the Medical 
Board diagnosed chondromalacia, patella, right knee, and 
found that the disorder existed prior to service and was not 
aggravated by service.  

The Board finds that this is clear and unmistakable evidence 
of a finding that the disorder was not aggravated by service 
as it was a medical opinion made contemporaneous with the in-
service evaluation of his right knee.  In assigning high 
probative value to the Medical Board report, the Board notes 
that the physician discussed the past medical history, 
considered the veteran's current complaints, and conducted a 
complete examination, including X-ray evidence.  There is no 
indication that the physician was not fully aware of the 
facts that were known at the time.  Therefore, the Board 
finds this determination to be of great probative value.

Shortly thereafter, the veteran was discharged because he was 
"enlisted in error."  All told, he was on active duty for 
less than three weeks.

In addition, the Board finds that the absence of complaints 
of, treatment for, a diagnosis related to the right knee for 
several years after his brief period of active duty is 
addition evidence to rebut a presumption of aggravation.  To 
that end, in a January 2005 private treatment record, the 
veteran reported that he sustained work-related right knee 
injuries in 1982 (2 years after discharge), 1987 (7 years 
later), and 2003 (more than 20 years later).  Therefore, by 
his own report, he had no further problems with his right 
knee for a period of time after discharge.

Moreover, as part of his past medical history to the private 
physician, the veteran did not relate his right knee 
symptomatology to active duty; rather, attributed it to on-
the-job injuries.  Further, he indicated that he had 
undergone several arthroscopic procedures to each knee but 
that he had made "excellent" recovery on each occasion and 
his symptoms resolved.  This suggests that his right knee 
complaints during less than three weeks of active duty were 
not permanently increased.

In essence, the veteran asserts that his pre-existing right 
knee disorder was aggravated by the physical exertion of 
active duty.  He maintains that he had no choice but to 
accept the discharge.  While true, the Board again emphasizes 
that a temporary or intermittent flare-up of a pre-existing 
injury is not sufficient to be considered "aggravation in 
service" unless the underlying condition, as contrasted with 
symptoms, has worsened.  In this case, no permanent worsening 
of his right knee disorder was shown. 

In sum, while the veteran was entitled to a presumption of 
soundness when he entered into active duty, the presumption 
of soundness was rebutted by clear and unmistakable evidence 
that a right knee disorder existed prior to military service, 
and the evidence clearly and unmistakably shows that a right 
knee disorder was not aggravated by his brief period of 
active duty.  Therefore, appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in November 2006 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in November 2006, 
the RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Specifically, the RO has obtained the 
veteran's service treatment records and post-active duty 
outpatient treatment records.  

Moreover, the Board finds that a remand for a VA examination 
is not in order.  While the evidence supports the first two 
factors of 38 C.F.R. § 3.159(c)(4) (current disability and 
in-service occurrence), there is no competent evidence that 
the veteran's current right knee disorder was aggravated by 
active duty service.  

In addition, the Board finds that the medical evidence of 
record is sufficient to make a decision on the claim.  
Therefore, remand for a VA examination is not warranted.   As 
a result, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002)


ORDER

Service connection for a chronic right knee disorder is 
denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


